Title: To Thomas Jefferson from George Rogers Clark, 23 May 1781
From: Clark, George Rogers
To: Jefferson, Thomas


        
          Sir
          Yohogania, C. House May 23d 1781
        
        A few days past I Receivd despatches from the Illinois-Kantuck &c. of a late date. I am sorry to Inform your Excellency that near 100000 ℔ of Beef at the Kantucky is Spoilt by the persons who Engag’d to procure it. About the same Quantity on hand Excellent good and 250 Head of Cattle promis’d by the inhabitants. The Indians have done considerable damage there. The Enclosd copies are all that is worth your notice from the Illinois but what you already know of by former letters from that country.
        You will see the measures that have been taken Respecting Shannon and Moore and the Issue. Colo. Broadhead would not agree to suffer Colo. Gibsons Regiment to go on the Expedition as he said he could not answer for it. I have wrote to Genl. Washington in consequince as ⅌r Enclosd copies. The Continental officers and soldiers of this Department, to a man, is anxious for the Expedition supposd against the Indians. The country in general wishing it to take place but too few think of going and so great a Contrast between the people of the two states in this Quarter that no method I doubt Can be taken to force them to war. Wee are taking Every step in our power to Raise Volentiers. What number we Shall get I cant as yet Guess, I doubt too few. The disapointment of Seven Hundred men from Frederick Berkly and Hampshire  I am afraid is too great a Stroke to recover as in fact the greatest part of this country is in Subordination to neither Pensylvainia or Virga. Genl. Washington informs me that he had Recievd information that Colo. Connoly had left new york with a design to make a diversion in these Countries to be Reinforced by Sr. John Johnson in Kanady. I doubt Sir we shall as utial be obligd to play a desperate gaim this campaign. If we had the 2,000 men first proposd such Intelligence would give me pleasure. The greatest part of our Stores have come to hand. The Remainder I Shortly Expect. By the greatest Exertion and your timely supplies of money we have the Coats and provisions Expected in this Quarter nearly compleat. I propose to leave this about the 15th June if we can Imbody a Sufficient number of men by that time. I do not yet Despair of seeing the proposd object on tolerable terms although our Circumstances is Rather gloomy. Colo. Crockett and Regiment arivd a few days past who Informed me that a Company or two of Volentiers might be Expected from Frederick and Barkly. I am Sorry we are so circumstancd as to be glad to Receive them. I have the Honr. to be with Great Esteem Your Devoted Servt,
        
          G R Clark
        
      